Name: Commission Regulation (EEC) No 752/93 of 30 March 1993 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods
 Type: Regulation
 Subject Matter: tariff policy;  culture and religion;  documentation
 Date Published: nan

 Avis juridique important|31993R0752Commission Regulation (EEC) No 752/93 of 30 March 1993 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goods Official Journal L 077 , 31/03/1993 P. 0024 - 0032 Finnish special edition: Chapter 2 Volume 9 P. 0021 Swedish special edition: Chapter 2 Volume 9 P. 0021 COMMISSION REGULATION (EEC) No 752/93 of 30 March 1993 laying down provisions for the implementation of Council Regulation (EEC) No 3911/92 on the export of cultural goodsTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3911/92 of 9 December 1992 (1) on the export of cultural goods, and in particular Article 7 thereof, After consulting the Advisory Committee on Cultural Goods, Whereas it is necessary to adopt provisions for the implementation of Regulation (EEC) No 3911/92, which provides, inter alia, for the establishment of an export licensing system for certain categories of cultural goods defined in the Annex to that Regulation; Whereas in order to ensure that the export licences provided for by the said Regulation are uniform it is necessary to lay down rules governing the drawing up, issuing and use of the form; whereas to that end a specimen licence should be drawn up; Whereas export licences must be made out in one of the official languages of the Community, HAS ADOPTED THIS REGULATION: SECTION I Form of licence Article 1 1. Licences for the export of cultural goods shall be made out on a form conforming to the specimen shown in the Annex hereto. Export licences shall be issued and used in accordance with Regulation (EEC) No 3911/92, hereinafter referred to as 'the basic Regulation', and with this implementing Regulation. 2. Use of the export licence shall in no way affect obligations connected with export formalities or related documents. Article 2 Export licence forms shall be provided on request by the competent authority or authorities referred to in Article 2 (2) of the basic Regulation. Article 3 1. The form shall be printed on white paper without mechanical pulp, dressed for writing purposes and weighing not less than 55 grams per square metre. 2. Forms shall measure 210 Ã  297 mm. 3. Forms shall be printed and filled out in an official language of the Communities designated by the competent authorities of the issuing Member State. The competent authorities of the Member State in which the form is presented may ask for it to be translated into the language, or one of the official languages, of that Member State. In this case, the translation costs shall be met by the licence holder. 4. Member States shall be responsible: - for having the forms printed, bearing the printer's name and address or identifying mark, - for taking any measure necessary in order to avoid the forging of forms. The means of identification adopted by Member States for this purpose shall be notified to the Commission, for communication to the competent authorities of the other Member States. 5. Forms shall preferably be filled in by mechanical or electronic means. However, the application may be filled in legibly by hand; in the latter case it shall be written in ink and in block capitals. Whatever the process used, forms shall not contain erasures, overwritten words or other alterations. SECTION II Use of licences Article 4 1. Without prejudice to paragraph 3, a separate export licence shall be issued for each consignment of cultural goods. 2. For the purposes of paragraph 1 a consignment shall mean either a single cultural object of a number of cultural objects. 3. Where a consignment comprises of a number of cultural objects, it is for the competent authorities to determine whether one or several export licences should be issued for the consignment in question. Article 5 The form shall comprise three sheets: - one sheet, marked as No 1, which shall constitute the application, - one sheet, marked as No 2, for the holder, - one sheet, marked as No 3, which shall be returned to the issuing authority. Article 6 1. The applicant shall complete boxes 1, 3 to 19 A and 21 and, if necessary, 23 of the applicaiton and the other sheets. However, Member States may provide that only the application need be completed. 2. The application shall be accompanied by: - documentation providing all relevant information on the cultural object(s) and its (their) legal status at the time when the application is made, by means of any supporting documents (invoices, expert appraisals etc). where appropriate, - a duly authenticated photograph or, where appropriate and at the discretion of the competent authorities, photographs in black and white or in colour (measuring at least 8 cm by 12 cm) of the cultural goods in question. This requirement may be replaced, where appropriate and at the discretion of the competent authorities, by a detailed list of the cultural goods. 3. The competent authorities may require, for the purposes of issuing an export licence, the physical presentation of the cultural goods to be exported. 4. Any costs incurred by the application of paragraphs 2 and 3 shall be met by the applicant requesting the export licence. 5. In order that an export licence may be granted, the duly completed form shall be presented to the competent authorities designated by the Member States pursuant to Article 2 (2) of the basic Regulation. When the authority has granted the export licence, copy 1 shall be kept by that authority and the remaining copies shall be returned to the holder of the export licence or to his authorized representative. Article 7 The following shall be presented in support of the export declaration: - the sheet for the holder, - the sheet to be returned to the issuing authority. Article 8 1. The customs office authorized to accept the export declaration shall ensure that the items of information given on the export declaration are in conformity with those given on the export licence and that reference is made to that licence in box 44 of the export declaration. It shall take suitable measures for identification purposes. The measures may consist in the affixation of a seal or stamp of the customs office. The export licence form, a copy of which is attached to sheet 3 of the single administrative document, shall be returned to the issuing authority. 2. After completing box 19B the customs office authorized to accept the export declaration shall return to the declarant or to his authorized representative the sheet intended for the holder. 3. The authorization form, which shall be returned to the issuing authority, must accompany the consignment to the customs office at the point of exit from the Community. The customs office shall, if necessary, fill in box 5 of the form and affix its stamp to box 22, and return it to the holder of the export licence or his authorized representative in order that the form may be sent back to the issuing authority. Article 9 1. The period of validity of export licences shall not exceed twelve months from the date of issue. 2. In the case of an application for temporary exportation, the competent authorities may specify the time limit within which the cultural goods must be reimported into the issuing Member State. 3. Where an export licence expires without having been used, the holder shall immediately return to the issuing authority the sheets in his possession. Article 10 The provisions of Title IX of Commission Regulation (EEC) No 1214/92 (2) and Article 22 (6) of Appendix I to the Convention on a common transit procedure concluded on 20 May 1987 (3) between the Community and the EFTA countries shall apply when goods covered by this Regulation pass through the territory of an EFTA country in the course of their movement within the Community. Article 11 This Regulation shall enter into force on 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 395, 31. 12. 1992, p. 1. (2) OJ No L 132, 16. 5. 1992, p. 1. (3) OJ No L 226, 13. 8. 1987, p. 2, as amended by Decision No 1/91 of the EEC-EFTA Joint Committee on Common Transit of 19 September 1991, (OJ No L 402, 31. 12. 1992). ANNEX EUROPEAN COMMUNITY - CULTURAL GOODS 1 1 1. APPLICANT (Name and address) 2. EXPORT LICENCE No Valid until: Definitive Temporary Date for reimportation 3. APPLICANT'S REPRESENTATIVE (Name and address) 4. ISSUING AUTHORITY (Name and address) 5.A. COUNTRY OF DESTINATION OR OF TEMPORARY STAY 5.B. CONSIGNEE 6. MEMBER STATE OF CONSIGNMENT 7. DESCRIPTION IN TERMS OF THE ANNEX TO REGULATION (EEC) No 3911/92 CATEGORY OF THE CULTURAL GOODS 8. DESCRIPTION OF CULTURAL OBJECT OR OBJECTS 9. COMMODITY CODE 10. MASS If this space is insufficient you may continue on one or more supplementary pages which should be copied in triplicate and should contain the information required in boxes 8 to 18 (see note in box 23) 11. ESTIMATED VALUE Criteria to be used for identification 12. MEASUREMENTS 13. TITLE OR SUBJECT 14. DATING 15. OTHER CHARACTERISTICS 16. ARTIST, PERIOD OR WORKSHOP 17. MEDIUM OR TECHNIQUE 18. DOCUMENTS SUBMITTED / SPECIFIC INDICATIONS RELATING TO IDENTIFICATION Photograph List Identification marks Bibliography Catalogue 19. A. APPLICATION I hereby apply for an export licence in respect of the cultural object described above and declare in good faith that the information in this application and the supporting documents is true. 20. Signature and stamp of issuing authority Place and date: Signature: Place and date: APPLICATION 21. PHOTOGRAPH OF CULTURAL OBJECT (minimum 8 cm Ã  12 cm) 22. CUSTOMS OFFICE OF EXIT: Stamp: 23. This form is accompanied by . . . supplementary pages Note Any unused space in box 8 or on accompanying supplementary pages shall be duly barred by the competent authorities 2 2 1. APPLICANT (Name and address) 2. EXPORT LICENCE No Valid until: Definitive Temporary Date for reimportation 3. APPLICANT'S REPRESENTATIVE (Name and address) 4. ISSUING AUTHORITY (Name and address) 5.A. COUNTRY OF DESTINATION OR OF TEMPORARY STAY 5.B. CONSIGNEE 6. MEMBER STATE OF CONSIGNMENT 7. DESCRIPTION IN TERMS OF THE ANNEX TO REGULATION (EEC) No 3911/92 CATEGORY OF THE CULTURAL GOODS 8. DESCRIPTION OF CULTURAL OBJECT OR OBJECTS 9. COMMODITY CODE 10. MASS If this space is insufficient you may continue on one or more supplementary pages which should be copied in triplicate and should contain the information required in boxes 8 to 18 (see note in box 23) 11. ESTIMATED VALUE Criteria to be used for identification 12. MEASUREMENTS 13. TITLE OR SUBJECT 14. DATING 15. OTHER CHARACTERISTICS 16. ARTIST, PERIOD OR WORKSHOP 17. MEDIUM OR TECHNIQUE 18. DOCUMENTS SUBMITTED / SPECIFIC INDICATIONS RELATING TO IDENTIFICATION Photograph List Identification marks Bibliography Catalogue 19. B. ENDORSEMENT BY COMPETENT CUSTOMS OFFICE Customs office: SAD No: Member State: Date of issue: Signature and stamp: 20. Signature and stamp of the issuing authority: Place and date: HOLDER'S SHEET 21. PHOTOGRAPH OF CULTURAL OBJECT (minimum 8 cm Ã  12 cm) 22. CUSTOMS OFFICE OF EXIT: Stamp: 23. This form is accompanied by . . . supplementary pages Note Any unused space in box 8 or on accompanying supplementary pages shall be duly barred by the competent authorities 3 3 1. APPLICANT (Name and address) 2. EXPORT LICENCE No Valid until: Definitive Temporary Date for reimportation 3. APPLICANT'S REPRESENTATIVE (Name and address) 4. ISSUING AUTHORITY (Name and address) 5.A. COUNTRY OF DESTINATION OR OF TEMPORARY STAY 5.B. CONSIGNEE 6. MEMBER STATE OF CONSIGNMENT 7. DESCRIPTION IN TERMS OF THE ANNEX TO REGULATION (EEC) No 3911/92 CATEGORY OF THE CULTURAL GOODS 8. DESCRIPTION OF CULTURAL OBJECT OR OBJECTS 9. COMMODITY CODE 10. MASS If this space is insufficient you may continue on one or more supplementary pages which should be copied in triplicate and should contain the information required in boxes 8 to 18 (see note in box 23) 11. ESTIMATED VALUE Criteria to be used for identification 12. MEASUREMENTS 13. TITLE OR SUBJECT 14. DATING 15. OTHER CHARACTERISTICS 16. ARTIST, PERIOD OR WORKSHOP 17. MEDIUM OR TECHNIQUE 18. DOCUMENTS SUBMITTED / SPECIFIC INDICATIONS RELATING TO IDENTIFICATION Photograph List Identification marks Bibliography Catalogue 19. B. ENDORSEMENT BY COMPETENT CUSTOMS OFFICE Customs office: SAD No: Member State: Date of issue: Signature and stamp: 20. Signature and stamp of the issuing authority: Place and date: SHEET FOR OFFICE OF CLEARANCE 21. PHOTOGRAPH OF CULTURAL OBJECT (minimum 8 cm Ã  12 cm) 22. CUSTOMS OFFICE OF EXIT: Stamp: 23. This form is accompanied by . . . supplementary pages Note Any unused space in box 8 or on accompanying supplementary pages shall be duly barred by the competent authorities